DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-28 are under examination on the merits.
Priority
The present application is a continuation-in-part of U.S. Patent Application Serial No. 13/270,840 filed October 11, 2011. U.S. Patent Application Serial No. 13/270,840 is a continuation of U.S. Patent Application Serial No. 13/035,777 filed February 25, 2011. U.S. Patent Application Serial No. 13/035,777 claims the benefit of priority of U.S. Provisional Application Number 61/308,884, filed February 26, 2010, and is also a continuation-in-part of International Patent Application No. PCT/US09/688 18, filed December 18, 2009. International Patent Application No. PCT/US09/68818 claims the benefit of priority of U.S. Provisional Application 61/139,470, filed December 19, 2008. The present application also claims the benefit of priority of U. S. Provisional Patent Application No. 61/678,458 filed August 1, 2012. As such the effectively filed date for the instant application is December 19, 2008.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim interpretation: To the extent claims 21-24 are directed to delivering any polynucleotide encoding a therapeutic peptide for the treatment of MPS IIIB to a patient suffering from MPS IIIB, as such said claims of delivery are interpreted to the treatment of MPS IIIB. Thus, since claims 21-24 are explicitly directed to therapeutic treatments are included in the rejection as set forth below. Thus, the rejection as set forth below is appropriate.
Nature of the invention
 Claim 21 is directed to a method of delivering a polynucleotide encoding a therapeutic peptide for the treatment of mucopolysaccharidosis IIIB (MPS IIIB) to the central nervous system of a patient suffering from MPS IIIB, the method comprising administering a recombinant adeno-associated virus 9 (rAAV9) to the patient by direct intravenous injection, wherein the rAAV9 comprises the polynucleotide in a self-complementary genome. Claim 22, limits, wherein the rAAV9 is delivered across the blood brain barrier (BBB) to the patient’s central nervous system; claim 23, limits wherein the rAAV9 is delivered to the patient’s brain; claim 24, wherein the rAAV9 is delivered to the patient’s spinal cord.
Independent claim 25, is directed to a method of treating mucopolysaccharidosis IIIB (MPS IIIB) in a patient suffering from MPS IIIB, the method comprising administering a rAAV9 to the patient by direct intravenous injection, wherein the rAAV9 comprises the polynucleotide in a self-complementary genome. Embodiments limit, wherein the rAAV9 is delivered across the blood brain barrier (BBB) to the patient’s central nervous system; claim 27, limits wherein the rAAV9 is delivered to the patient’s brain; claim 228, wherein the rAAV9 is delivered to the patient’s spinal cord.
Breadth of the claims
Claim 21 embraces a method of delivering any polynucleotide encoding a therapeutic polypeptide for treating MPS IIIB in a patient suffering from MPSP IIIB by direct intravenous injection of sAAV9 comprising the polynucleotide in a self-complimentary genome. Dependent claims limit the rAAV9 is delivered across the blood brain barrier (BBB) to the patient’s brain, or brain or spinal cord. Claim 25 embraces a method of treating MPS IIIB by direct intravenous injection a rAAV9 comprising any polynucleotide in a self-complementary genome for treating MPS IIIB in a patient suffering from MPSP IIIB. Dependent claims limit the rAAV9 is delivered across the blood brain barrier (BBB) to the patient’s brain or spinal cord.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[Wjhile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The Amount of Direction Provided by the Inventor/The Existence of Working  Examples
The specification teaches Methyl-CpG binding protein 2 (MECP2), are the most frequent cause of the neurological disorder Rett syndrome (RTT). In example 10, the specification teaches self-complementary (sc) rAAV9 bearing MECP2 cDNA under control of a fragment of its own promoter (scAAV9/MECP2), was shown to be capable of significantly stabilizing or reversing disease phenotypes when administered systemically into female RTT mouse models.  The scAAV9/MECP2 injected MECP2Bnull/+ mice also performed significantly better than scAAV9/control females in rotorod, inverted grid and platform tests, and nesting ability (Figure 20, panels c-f). None of the injected females exhibited seizures, unlike the females injected with control virus (2/5).The scAAV9/MECP2 construct is expressed in both neurons and glia in vitro, and in  MECP2Bnull/y mice, virally-expressed MECP2 was detected immunochemically in heterochromatic puncta of both cell types, indicating wild type DNA binding function. Notably, MECP2-positive neurons in the CA3 region of scAAV9/MECP2-injected males had significantly larger somal sizes than MECP2-negative neurons. The specification also teaches in example 6 optimal delivery of AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA.
However the specification totally fails to teach (i) correlating CNS expression of any polynucleotide encoding a therapeutic peptide into CNS or brain or spinal cord for treating MPS IIIB in any patient suffering from MPS IIIB, (ii) delivering scAAV9 to any predictable animal model to establish any reasonable correlation of treating MPS IIIB.
In the instant case, claim embrace administering any titer of any mammalian or avian patient scAAV9 vector encoding any therapeutic peptide that is expressed at a therapeutic level resulting in treating a patient suffering for MPSIIB. The specification in example 10, teaches mice were placed in a restraint that positioned the mouse tail in a lighted, heated groove. The tail was swabbed with alcohol then injected intravenously with a 300 μl viral solution containing 3xl012 DNase-resistant particles of scAAV9 in PBS (Figure 20, panel A). The specification also teaches in example 6 optimal delivery of AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA.
However, the specification totally fails to correlate any gene transfer expressing any therapeutic peptide with scAAV9 administered by intravenous injection and ultimately gene therapy or a therapeutic effect for MPS IIIB. In a post filing art, for example, Marco (Human Gene Therapy, 30(10): 1-11, 2019) notes that mucopolysaccharidosis type IIIB (MPSIII B) diseases or Sanfilippo syndrome, represent a difficult challenge because patients suffer severe neurodegeneration with mild somatic alterations. The disease’s main target is the central nervous system (CNS) and enzymes do not efficiently cross the blood–brain barrier (BBB) even if present at very high concentration in circulation. No specific treatment has been approved for MPSIII (abstract). Although for MPS IIIB clinical evidence supports that systemic administration of AAV vectors results in therapeutic benefit for MPSIII patients, this route of administration may not be of choice to reach the CNS in the subset of patients who are seropositive for anti-AAV antibodies, which can greatly limit the efficacy of in vivo gene transfer upon systemic administration (p 6, 2nd column 2nd paragraph).
In addition, Marco (Gene Therapy, 30(10): 1-11, 2019) also notes the limitations imposed by anti-AAV pre-existing immunity of serum neutralizing antibodies (NAbs) to AAVs are highly prevalent in humans  (p 6, 2nd column 3rd paragraph). While about 60% of the adult population has anti-AAV2 NAbs at high titers, only about 30% of healthy individuals have detectable anti-AAV9 antibodies. Moreover, there is a pattern of seroconversion with age since children under 1 year are seronegative, or seropositive at very low titers, but then titers progressively increase up to around 5–6 years of age, reflecting an increase in socialization, which favors natural infection by wild-type AAVs (p 6, 2nd column 3rd paragraph). The same tendency was observed in healthy and MPSIIIA- and MPSIIIB-affected children (p 6, 2nd column 3rd paragraph).
Thus, a skilled artisan would have to perform undue experimentation to delineate the preexisting anti-AAV2 and anti-AAV9 Abs after systemic administration of AAV vectors results in therapeutic benefit for MPSIII patients.  Intravenous administration may not be of choice to reach the CNS in the subset of patients who are seropositive for anti-AAV antibodies, which can greatly limit the efficacy of in vivo gene transfer upon systemic administration.
Mingozzi (Nature Review, 2011, 341-355) also notes potential obstacles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity, the need for higher vector doses to achieve therapeutic levels of expression in the brain, and the risk of off-target transduction of tissues such as cardiomyocytes. Murrey (Human Gene Therapy Clinical Development, 25: 1-13, 2014)) also notes while the immunosuppression regimen used in the current study did not consistently affect transduction efficiency, further investigations are needed to determine what would be the limiting level of preexisting AAV9 Ab for efficacious NAGLU gene delivery, and what immunomodulation strategies could be used to ameliorate the effect of preexisting immunity. Furthermore, recent studies demonstrate that additional novel AAV serotypes share the trans-BBB neurotropism of AAV9, and some of these are nonhuman serotypes, which may exhibit a lower prevalence of neutralizing Ab in the human population (p 10 2nd column 1st paragraph).
Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of scAAV9 serotype from different species with respect to testing their ability to infect cells of the CNS or brain or spinal cord such that therapeutic peptide is expressed in CNS cells at a therapeutic level in any patient with MPS IIIB disease to make use of the invention without a reasonable expectation of success.
Claims are directed to administrating ds scAAV9 vector encoding any therapeutic peptide in a disease compromised CNS. In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver any therapeutic peptide for treating MPS IIIB in any patient in a mammal. The specification lack to establish nexus between cellular pathology associated with MPS IIIB in any patient and therapeutic protein level in the CNS or brain or spinal cord for the treatment of MPS IIIB. The art teaches it is not known how can determine after systemic administration of AAV vectors results in therapeutic benefit for MPSIII patients, given IV administration is not of choice to reach the CNS in the subset of patients who are seropositive for anti-AAV antibodies, which can greatly limit the efficacy of in vivo gene transfer upon systemic administration.
The specification merely contemplates MPS IIIB treatment. Suzuki et al (Acta Pediatr. Suppl. 2003, 443, 54-62) teach that in spite of utility of mouse model of lysosomal storage disease, there are several factors that complicate extrapolation of the data based on animal model to humans (See page 60, col. 2, para. 2) (emphasis added). Suzuki et al describes that metabolic machinery is often distinct and different between different mammalian species. It is known that HPRT knockout mouse for Lesch-Nyhan disease was found asymptomatic due to uricase present in the mouse that provides bypass pathway. Suzuki et al also describe that mouse and human have different life span developmental stages (see page 60, col. 2, last para.).
In the instance case, the specification only teaches administering AAV9 encoding MECP2 in a Rett syndrome or AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA. Neither prior art nor instant application provide any evidence that treat MPS IIIB with scAAV9 carrying any gene. Foust et al (Nature Biotechnology, 2009, 27, 59-65) states “It is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein” (see page 63, col. 2, last para.). It is further disclosed that “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions (page 59, col. 2, para. 2). The lack of guidance in the specification would force the skilled practitioner to establish animal models of different CNS associated MPS IIIB pathology in different species of mammal patients to study the resulting effect of scAAV9 for the treatment or delivery of any therapeutic peptide. Accordingly it would require extensive and undue experimentation for a skilled artisan to implement the invention.
The quantity of experimentation needed
The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as for delivering by direct intravenous injection any polynucleotide encoding a peptide expressed at a therapeutic level in a predictable means to treat MPS IIIB in any human patient or animal model. In this case, the prior art fails to provide any guidance with respect to achieving any unequivocal instance of effective delivery of scAAV9 in any patient having MPS IIIB as broadly claimed. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632